Per Curiam.

Assuming arguendo that the alleged dangerous condition of the beams falls within the provision of subdivision 3 of section 52 of the State Rent and Eviction Regulations, the failure of the landlord to allege in the petition, and prove upon the trial, compliance with subdivision 3 of section 53 of the Rent Regulations, requiring the filing with the Local Rent Administrator, within 48 hours, of a copy of the notice served on the tenants under subdivision 1 of said section 53, was fatal. We so held in 183-185 Hester St. Corp. v. Dibari (14 Misc 2d 1004).
The final orders herein should be reversed, with $30 costs, and final orders directed in favor of each tenant-appellant, with costs as of one appeal.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Final orders reversed, etc.